   Case: 3:18-cv-00368-WHR Doc #: 1-3 Filed: 11/08/18 Page: 1 of 1 PAGEID #: 14




                                  CONSENT TO JOIN
                              PURSUANT TO 29 U.S.C. §216(b)

           Joseph Neville
1.     I,                       , hereby consent and agree and opt-in to become a plaintiff class
member in a lawsuit or arbitration brought under the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. §201, et seq. against my current/former employer, Nelson Tree Service, LLC,
and any of its officers, agents, parent corporations, subsidiaries, joint employers and
representatives.

2. I hereby agree to be bound by any adjudication of this action by the Court or arbitrator,
whether it is favorable or unfavorable. I further agree to be bound by any collective action
settlement herein approved by my attorneys and approved by the Court or an arbitrator as fair,
adequate, and reasonable.

        10/11/2018 10:58:41 AM PDT
DATE:                                       SIGNATURE:


Joseph Neville


 PRINTED NAME




                                                                                    EXHIBIT A
